                  Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 1 of 21




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


    MONTEREY RESEARCH, LLC,

                            Plaintiff,                   Civil Action No. 6:21cv541

             v.                                         JURY TRIAL DEMANDED

    BROADCOM INCORPORATED,
    BROADCOM CORPORATION, AND
    BROADCOM PTE. LTD.,

                            Defendants.


                           COMPLAINT FOR PATENT INFRINGEMENT

            Plaintiff Monterey Research, LLC (“Monterey”), for its Complaint for Patent Infringement

  against defendants Broadcom Incorporated (“Broadcom Inc.”), Broadcom Corporation,

  (“Broadcom Corp.”), Broadcom Pte. Limited (“Broadcom Ltd.”) (collectively, “Broadcom” or

  “Broadcom Defendants”) alleges as follows:

                                           INTRODUCTION

       1.         Monterey is an intellectual property and technology licensing company. Monterey’s

patent portfolio comprises over 1,600 active and pending patents worldwide, including approximately

1,200 active United States patents. Monterey’s patent portfolio stems from technology developed

from a number of leading high-technology companies, including Cypress Semiconductor

Corporation.      Those innovations have greatly enhanced the capabilities of computer systems,

increased electronic device processing power, and reduced electronic device power consumption.

Among other things, those inventions produced significant technological advances, including smaller,

faster, and more efficient semiconductors and integrated circuits.
                  Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 2 of 21




       2.         The Broadcom Defendants, jointly and severally, have infringed and continue to

infringe Monterey’s patents. Moreover, despite Monterey notifying them of infringement, the

Broadcom Defendants have thus far refused to license those patents or even engage in discussions

with Monterey.       Instead, they have continued to make, use, sell, offer to sell, and/or import

Monterey’s intellectual property within the United States without Monterey’s permission.

                                         NATURE OF THE ACTION

       3.         This action arises under 35 U.S.C. § 271 for Broadcom’s infringement of Monterey’s

United States Patent Nos. 6,459,625 (“the ’625 patent”) and 6,651,134 (“the ’134 patent”)

(collectively, “the Patents-in-Suit”).

                                              THE PARTIES

       4.         Plaintiff Monterey is a Delaware limited liability company with offices in New Jersey

and California.

       5.         Defendant Broadcom Inc. is a Delaware corporation with a regular and established

place of business at 2901 Via Fortuna Drive, Austin, Texas 78746. Broadcom Inc. is a publicly traded

company.     Broadcom Inc. wholly owns and/or controls subsidiaries LSI Corporation, Avago

Technologies U.S. Inc., and Avago Technologies Wireless (U.S.A.) Manufacturing LLC.

       6.         Defendant Broadcom Corp. is a California corporation with a regular and established

place of business at 2901 Via Fortuna Drive, Austin, Texas 78746. Broadcom Corp. is a subsidiary

of Broadcom Inc.        Broadcom Corp. may be served through its registered agent for service:

Corporation Service Company, 211 E. 7th Street Suite 620 Austin, TX 78701.

       7.         Defendant Broadcom Ltd. is a company organized under the laws of the Republic of

Singapore, with a place of business at 1 Yishun Avenue 7, Singapore 768923. Broadcom Ltd. was

formerly known as Broadcom Limited, and Broadcom Inc. is the successor to Broadcom Limited.

Broadcom Ltd. is a wholly-owned subsidiary of Broadcom Inc.


                                                     2
                Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 3 of 21




       8.      Broadcom Inc. exercises control over Broadcom Corp. and Broadcom Ltd., and acts

collectively with those entities to infringe Monterey’s patents by making, using, selling, offering for

sale, and/or importing products (including importing products made by a patented process)

throughout the United States, including within this District. Broadcom’s customers incorporate those

products into downstream products that are made, used, sold, offered for sale, and/or imported

throughout the United States, including within this District. Those downstream products include, but

are not limited to, smartphones, tablets, televisions, smartwatches, and other products that include

Broadcom semiconductor devices and integrated circuits.

                                    JURISDICTION AND VENUE

       9.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§

1331 and 1338(a) at least because this action arises under the patent laws of the United States,

including 35 U.S.C. § 271 et seq.

       10.     This Court has personal jurisdiction over each Broadcom Defendant in this action.

       11.     This Court has personal jurisdiction over Broadcom Inc. and Broadcom Corp. at least

because each has a regular and established place of business in the State of Texas. Broadcom Corp.

also has a registered agent for service of process in Texas. In addition, Broadcom Inc. and Broadcom

Corp. have each committed, aided, abetted, contributed to and/or participated in the commission of

acts of infringement giving rise to this action within the State of Texas, including in this District and

elsewhere, by, inter alia, directly and/or indirectly making, using, selling, offering for sale, importing

products (including importing products made by a patented process) and/or practicing methods that

practice one or more claims of the Patents-in-Suit. Furthermore, Broadcom Inc. and Broadcom Corp.

have transacted and conducted business in the State of Texas, including in this District and elsewhere,

and with Texas residents by making, using, selling, offering to sell, and/or importing (including

importing products made by a patented process) products and instrumentalities that practice one or


                                                     3
                Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 4 of 21




more claims of the Patents-in-Suit. Among other things, Broadcom Inc. and Broadcom Corp.,

directly and/or through subsidiaries, affiliates, and/or intermediaries (including distributors, retailers,

and others), use, sell, ship, distribute, import into, offer for sale, and/or advertise or otherwise promote

their products throughout the United States, including in the State of Texas.                    See, e.g.,

www.broadcom.com.         Moreover, Broadcom Inc. and Broadcom Corp. have purposefully and

voluntarily placed its infringing products into the stream of commerce with the expectation that those

products will be purchased and used by customers and/or consumers in the State of Texas, including

in this District. At least for those reasons, Broadcom Inc. and Broadcom Corp. have the requisite

minimum contacts within the forum such that the exercise of jurisdiction over Broadcom Inc. and

Broadcom Corp. would not offend traditional notions of fair play and substantial justice.

        12.     This Court has personal jurisdiction over Broadcom Ltd. at least because it has

committed, aided, abetted, contributed to and/or participated in the commission of acts of

infringement giving rise to this action within the State of Texas, including in this District and

elsewhere, by, inter alia, directly and/or indirectly making, using, selling, offering for sale, importing

products and/or practicing methods that practice one or more claims of the Patents-in-Suit.

Furthermore, Broadcom Ltd. transacted and conducted business in the State of Texas, including in

this District and elsewhere, and with Texas residents with respect to the products and instrumentalities

accused of infringing the Patents-in-Suit. Among other things, Broadcom Ltd., directly and/or

through subsidiaries, affiliates, and/or intermediaries (including distributors, retailers, and others),

uses, sells, ships, distributes, imports into, offers for sale, and/or advertises or otherwise promotes its

products throughout the United States, including in the State of Texas.                         See, e.g.,

www.broadcom.com.         Moreover, Broadcom Ltd. has purposefully and voluntarily placed its

infringing products into the stream of commerce with the expectation that those products will be




                                                      4
                Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 5 of 21




purchased and used by customers and/or consumers in the State of Texas, including in this District.

In addition, or in the alternative, this Court has personal jurisdiction over Broadcom Ltd. under

Federal Rule of Civil Procedure 4(k)(2). At least for those reasons, Broadcom Ltd. has the requisite

minimum contacts within the forum such that the exercise of jurisdiction over Broadcom Ltd. would

not offend traditional notions of fair play and substantial justice.

       13.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) and 1400(b).

Broadcom has transacted and continues to transact business in this District. Broadcom also has

committed and continues to commit acts of direct and/or indirect infringement in this District by,

among other things, making, using, offering to sell, selling, and importing products that infringe the

Asserted Patents. Broadcom Inc. and Broadcom Corp. have a regular and established place of

business in this District, including at least at 2901 Via Fortuna Dr., Austin, Texas 78746 (Travis

County).




       14.




(https://www.broadcom.com/company/contact#locations.) Broadcom Ltd. is a foreign corporation

that has committed acts of infringement in this District, and venue is proper in any district in which



                                                     5
                Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 6 of 21




Broadcom Ltd. is subject to personal jurisdiction. By way of further example, Broadcom develops

certain infringing products within this District, such as, for example, physical layer products; manages

certain enterprise customer accounts, including accounts in the server, store, and networking product

categories, from this District, including its Austin, Texas location; and employs full-time personnel

such as sales personnel and engineers in this District, including in Austin, Texas. Venue is further

proper based on the facts alleged in the preceding paragraphs, which Monterey incorporates by

reference as if fully set forth herein.

                                          THE PATENTS-IN-SUIT

          15.   Monterey incorporates by reference the preceding paragraphs as if fully set forth

herein.

A.     U.S. Patent No. 6,459,625

          16.   The ’625 patent, titled “Three Metal Process for Optimizing Layout Density,” was

duly and properly issued by the USPTO on October 1, 2002. A true and correct copy of the ’625

patent is attached hereto as Exhibit A.

          17.   Monterey is the owner and assignee of the ’625 patent; owns all right, title, and interest

in the ’625 patent; and holds the right to sue and recover damages for infringement thereof, including

past infringement.

B.     U.S. Patent No. 6,651,134

          18.   The ’134 patent, titled “Memory Device with Fixed Length Non Interruptible Burst”

was duly and properly issued by the USPTO on November 18, 2003. A true and correct copy of the

’134 patent is attached hereto as Exhibit B.

          19.      Monterey is the owner and assignee of the ’134 patent; owns all right, title, and

interest in the ’134 patent; and holds the right to sue and recover damages for infringement thereof,

including past infringement.


                                                     6
                Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 7 of 21




                                     FACTUAL BACKGROUND

          20.   Monterey incorporates by reference the preceding paragraphs as if fully set forth

herein.

          21.   The Patents-in-Suit stem from the research and design of innovative and proprietary

technology developed by leading high-technology companies, including Cypress Semiconductor

Corporation (“Cypress”). Cypress is an American multinational company and pioneer of cutting-

edge semiconductor technology. Founded in 1982, Cypress has made substantial investments in

researching, developing, and manufacturing high-quality semiconductor devices, integrated circuits,

and products containing the same.

          22.   The Patents-in-Suit are directed to inventive technology relating to semiconductor

devices, integrated circuits, and/or products containing the same.

          23.   The Broadcom Defendants work closely with their customers, OEMs, foundry

suppliers, distributors, and/or other third parties to make, use, sell, offer to sell, and/or import

semiconductor devices, integrated circuits, and/or products containing the same. Among other things,

the Broadcom Defendants optimize their manufacturing process for their customers and optimize

their products for integration into downstream products. The Broadcom Defendants’ affirmative acts

in furtherance of the manufacture, use, sale, offer to sell, and importation of their products in and/or

into the United States include, but are not limited to, any one or combination of: (i) designing

specifications for manufacture of their products; (ii) collaborating on, encouraging, and/or funding

the development of processes for the manufacture of their products; (iii) soliciting and/or sourcing

the manufacture of their products; (iv) licensing, developing, and/or transferring technology and

know-how to enable the manufacture of their products; (v) enabling and encouraging the use, sale, or

importation of their products in the United States; and (vi) advertising their products and/or

downstream products incorporating them in the United States.


                                                    7
                Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 8 of 21




       24.     Broadcom also provides marketing and/or technical support services for its products

from its facilities in the United States. For example, Broadcom maintains a website that advertises

its products, including identifying the applications for which they can be used and specifications for

its products. See, e.g., www.broadcom.com. Broadcom makes available user manuals, product

documentation, and other materials related to its products to residents of this District and to the United

States as a whole. For example, Broadcom provides development content for specific chip products

and applications; catalogs of hardware, software, and tools documentation; relevant support articles;

various software code and tools; and case-specific technical assistance.

        BROADCOM’S PRE-SUIT KNOWLEDGE OF MONTEREY’S PATENTS AND
                        CHARGE OF INFRINGEMENT

       25.     Before filing this action, Monterey, through its agent IPValue Management, Inc.

(“IPValue”), notified Broadcom about the Patents-in-Suit and Broadcom’s infringement thereof.

Among other things, Monterey identified the Patents-in-Suit to Broadcom; alleged that Broadcom

infringed the Patents-in-Suit, including identifying exemplary infringing products; sought to engage

Broadcom in discussions regarding Broadcom’s use of Monterey’s intellectual property (including

the Patents-in-Suit); and offered to license the Patents-in-Suit to Broadcom. For example:

                  a.      On May 23, 2018, Monterey sent a letter to Broadcom, notifying Broadcom

  of its infringement of certain Monterey patents, including the ’625 patent. Among other things,

  Monterey identified representative Broadcom products that utilize that patent, expressly charged

  that Broadcom and its customers infringed that patent, and explained that Broadcom required a

  license from Monterey. Monterey requested a meeting with Broadcom.

                  b.      Broadcom, however, did not respond to Monterey’s May 23, 2018 letter.

                  c.      On July 11, 2018, Monterey sent a follow-up letter to Broadcom. That letter

  attached Monterey’s May 23, 2018 letter; identified Broadcom products that were covered by



                                                     8
            Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 9 of 21




Monterey’s patents; and requested a meeting with Broadcom to further discuss Broadcom’s

infringement.

                d.    On July 24, 2018—two weeks later—Broadcom sent an e-mail

acknowledging its receipt of the July 11, 2018 letter and stated that it would review the issues

raised therein. Broadcom, however, did not provide any availability for Monterey’s requested

meeting.

                e.    On August 1, 2018, Broadcom replied that it was premature to meet and,

once again, did not provide any availability for Monterey’s requested meeting.

                f.    On September 6, 2018, Broadcom stated that it would not engage in any

meaningful discussions concerning Monterey’s patents and would not proceed with negotiations.

                g.    On September 13, 2018, Monterey sent a follow-up e-mail to Broadcom,

requesting that the discussions proceed, since Broadcom still had not yet responded to Monterey’s

infringement allegations. As with Monterey’s prior correspondence, Broadcom did not respond

to Monterey’s September 13, 2018 e-mail.

                h.    On September 28, 2018, Monterey sent another e-mail requesting that

Broadcom proceed with potential licensing discussions of Monterey’s patents.

                i.    On November 9, 2018, Broadcom confirmed that it was not interested in

engaging in discussions.

                j.    On February 6, 2019, Monterey sent another letter to Broadcom following

up on prior communications and notifying Broadcom of its infringement of additional Monterey

patents, including the ’134 patent. Among other things, Monterey identified representative

Broadcom products that utilize that patent and explained that Broadcom required a license from

Monterey.




                                               9
              Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 10 of 21




                  k.      Broadcom, however, did not respond to Monterey’s February 6, 2019 letter.

                  l.      On February 15, 2019, Monterey sent Broadcom a letter suggesting a

  meeting to discuss Broadcom’s infringement.

                  m.      On June 4, 2019, Monterey sent another e-mail including an article in

  Business Wire discussing a recent license Monterey had granted to Samsung, and inquiring if

  Broadcom was willing to engage in good-faith discussions to acquire a license to Monterey’s

  patents.

                  n.      Broadcom did not respond to the June 4, 2019 e-mail.

                  o.      On May 4, 2021, Monterey sent another letter to Broadcom following up on

  prior communications and notifying Broadcom of its infringement of additional Monterey patents.

  Among other things, Monterey identified representative Broadcom products that utilize those

  patents, expressly charged that Broadcom and its customers infringed those patents, and explained

  that Broadcom required a license from Monterey. Monterey again requested a meeting with

  Broadcom.

                  p.      Broadcom, however, did not respond to Monterey’s May 4, 2021 letter.

                  q.      Despite the numerous letters and related prior and subsequent

  communications, at no time prior to Monterey’s filing of this Complaint, did Broadcom deny

  infringing any element of any claim of the Patents-in-Suit, nor did Broadcom identify any alleged

  prior art to any of the Patents-in-Suit.

       26.     Despite Monterey’s repeated efforts—which have continued for well over three

years—Broadcom still has not engaged in any meaningful discussions to end its infringement of the

Patents-in-Suit. Indeed, despite Monterey’s diligent efforts to arrange a meeting with Broadcom,




                                                  10
                Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 11 of 21




Broadcom has refused to meet with Monterey. Instead, Broadcom continues to, directly and

indirectly, knowingly, intentionally, and willfully infringe Monterey’s patents.

                                       COUNT ONE
                              INFRINGEMENT OF THE ’625 PATENT

          27.      Monterey incorporates by reference the preceding paragraphs as if fully set forth

herein.

          28.      Monterey is the assignee and lawful owner of all right, title, and interest in and to

the ’625 patent.

          29.      The ’625 patent is valid and enforceable.

          30.      The ’625 patent is directed to memory device layout, and particularly to systems

for optimizing layout density in the periphery area of a memory device using a three-metal or more

interconnect process.

          31.      The ’625 patent explains that metallization can involve depositing a thin film of

conductive metal on a memory device such that the electrical components are formed and electrically

connected with the conductive metal. A periphery area of a memory device can include, for example,

a plurality of electrical components such as transistors, resistors, capacitors and diodes formed in the

silicon substrate during fabrication. Some types of previously known memory used a two-metal layer

metallization process to electrically connect the electrical components in the periphery area of the

memory. A problem with this two-metal layer metallization method was layout area consumed by

the periphery area. The layout area for the traditional electrical connection systems and methods

increased the size of the periphery area on the memory. The area on the memory that is not consumed

by the periphery area can be, for example, reserved for the core cell area, allowing more core memory

cells to be fabricated on the memory. It is therefore desirable to minimize the amount of periphery

area consumed, thereby increasing the amount of information stored in the memory.



                                                    11
               Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 12 of 21




       32.        The ’625 patent teaches, among other things, how to selectively place and

electrically connect a plurality of electrical components to form sub-circuits and selectively

electrically connect the sub-circuits, including using three or more metal layers, resulting in, among

other things, minimizing the layout area of the sub-circuits in the periphery area.

       33.     Broadcom has directly infringed, and continues to directly infringe, one or more

claims of the ’625 patent under 35 U.S.C. § 271, either literally and/or under the doctrine of

equivalents, by, among other things, making, using, selling, offering to sell, and/or importing in or

into the United States without authorization products covered by one or more claims of the ’625

patent, including, by way of example and not limitation, products that use three or more metal layers

in their integrated memory device’s periphery area, such as the BCM58713 and other products in the

BCM5976, NL/NLA12000, BCM82181, BCM82109, BCM82381, BCM82328, BCM82864,

BCM82332, BCM82793, BCM65500, BCM43012, XLP200, BCM53106, BCM53134, BCM5830X,

BCM47755, BCM5315x, BCM53112, BCM53570, BCM47765, XLP500, BCM5316x, BCM53154,

BCM3158x, BCM31584, BCM31588, BCM31586 product family; other Broadcom 28 nm and 90

nm process node semiconductor devices, integrated circuits, and products; and all other

semiconductor devices, integrated circuits, and products with similar integrated memory devices

containing a periphery area which uses the infringing technology (collectively, “the Accused ’625

Products”).

       34.        As one non-limiting example, Broadcom infringes claim 10 of the ’625 patent. For

example, the BCM58713 semiconductor device contains:

                  a.      a plurality of sub-circuits in a periphery area of a memory device (e.g., sub-

  circuits in the periphery of the SRAM of the BCM58713), wherein each sub-circuit includes at

  least one electrical circuit with a plurality of circuit components (e.g., electrical circuit with a




                                                   12
              Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 13 of 21




  plurality of circuit components in the periphery of the SRAM of the BCM58713);

                 b.      a first metal interconnect layer that partially connects the circuit

  components, wherein first metal layer lines are oriented in substantially one direction (e.g., metal

  layer connecting circuit components in the periphery of the SRAM of the BCM58713);

                 c.      a second metal interconnect layer that completes the connection of the

  circuit components, and where the second metal interconnect layer lines are fabricated

  substantially perpendicular to the first metal layer lines (e.g., metal layer perpendicular to the first

  that completes the connection of the circuit components in the periphery of the SRAM of the

  BCM58713); and

                 d.      a third metal interconnect layer that connects the plurality of sub-circuits,

  wherein the third metal interconnect layer lines are fabricated substantially parallel to the first

  metal layer lines (e.g., metal layer substantially parallel to the first that connects the plurality of

  sub-circuits in the periphery of the SRAM of the BCM58713).

       35.       Broadcom has known of the ’625 patent and its infringement of that patent since at

least as early as May 23, 2018.

       36.     Broadcom, knowing its products infringe the ’625 patent and with the specific intent

for others to infringe the ’625 patent, has induced infringement of, and continues to induce

infringement of, one or more claims of the ’625 patent under 35 U.S.C. § 271, either literally and/or

under the doctrine of equivalents, by, among other things, actively inducing others, including its

customers, to make, use, sell, offer to sell, and/or import in or into the United States without

authorization the Accused ’625 Products, as well as products containing the same. Broadcom

knowingly and intentionally instructs its customers, OEMs, foundry suppliers, distributors, and/or

other third parties to infringe at least through user manuals, product documentation, design




                                                    13
                      Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 14 of 21




specifications, layout files, formulas, and other materials, such as those located on Broadcom’s

website at www.broadcom.com. For example, Broadcom provides data sheets, development content,

diagrams, white papers, and software instructing customers on uses of Broadcom’s products that

infringe        the      ’625    patent.       See,    e.g.,   https://www.broadcom.com/support        and

https://www.broadcom.com/products/embedded-and-networking-

processors/communications/bcm58713. Additional non-limiting examples include the materials

found      on     Broadcom’s       website    at   https://docs.broadcom.com/docs/1211168571391        and

https://www.broadcom.com/blog/broadcom-s-28nm-technology-greater-performance-and-less-

power-consumption-is-only-the-beginning.

        37.           Broadcom has contributed to the infringement of, and continues to contribute to the

infringement of, one or more claims of the ’625 patent under 35 U.S.C. § 271, either literally and/or

under the doctrine of equivalents, by, among other things, selling, offering to sell, and/or importing

in or into the United States the Accused ’625 Products, which constitute a material part of the

invention of the ’625 patent, knowing the Accused ’625 Products to be especially made or especially

adapted for use in an infringement of such patent, and not a staple article or commodity of commerce

suitable for substantial noninfringing use.           See, e.g., https://www.broadcom.com/support and

https://www.broadcom.com/products/embedded-and-networking-

processors/communications/bcm58713.

        38.             Monterey has sustained and is entitled to recover damages as a result of Broadcom’s

past and continuing infringement.

        39.             Broadcom’s infringement of the ’625 patent has been knowing, deliberate, and

willful, since at least as early as May 23, 2018, the date of Monterey’s letter to Broadcom and

therefore the date on which Broadcom knew of the ’625 patent and that its conduct constituted and




                                                        14
                Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 15 of 21




resulted in infringement of the ’625 patent. And Monterey continued to identify the ’625 patent and

Broadcom’s infringement thereof, through communications, including on July 11, 2018; February 6,

2019; May 4, 2021; and yet again through this complaint. Broadcom nonetheless has committed—

and continues to commit—acts of direct and indirect infringement despite knowing that its actions

constituted infringement of the valid and enforceable ’625 patent, despite a risk of infringement that

was known or so obvious that it should have been known to Broadcom, and/or even though Broadcom

otherwise knew or should have known that its actions constituted an unjustifiably high risk of

infringement of that valid and enforceable patent.           Broadcom’s conduct in light of these

circumstances is egregious. Broadcom’s knowing, deliberate, and willful infringement of the ’625

patent entitles Monterey to increased damages under 35 U.S.C. § 284 and to attorney fees and costs

incurred in prosecuting this action under 35 U.S.C. § 285.

                                       COUNT TWO
                              INFRINGEMENT OF THE ’134 PATENT

          40.   Monterey incorporates by reference the preceding paragraphs as if fully set forth

herein.

          41.   Monterey is the assignee and lawful owner of all right, title, and interest in and to the

’134 patent.

          42.   The ’134 patent is valid and enforceable.

          43.   The ’134 patent generally concerns memory devices, and is more specifically related

to non-interruptible burst read and write access features, as described in JEDEC standards JESD79-

3F DDR3 SDRAM, JESD79-4A DDR4 SDRAM, JESD209-3 LPDDR3, JESD209-4 LPDDR4,

JESD212 GDDR5, JESD232 GDDR5X, JESD250 GDDR6, JESD235 HBM, JESD235A HBM1, or

JESD235C HBM2 and similar versions of the JEDEC DDRx, JEDEC GDDRx, or JEDEX HBMx

standards.



                                                    15
               Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 16 of 21




       44.        The ʼ134 patent provides a faster and more efficient way for burst read and write

access over conventional DRAM devices existing when the patent was filed in early 2000. A

conventional DRAM may need an interrupt to perform data refreshes. Prior to the ʼ134 patent,

DRAM memory devices had a burst mode that had the possibility of needing to continually perform

interrupts to perform data refreshes.

       45.        The ’134 patent teaches, among other things, a fixed burst memory that can have

non-interruptible bursts, hide required DRAM refreshes inside a known fixed burst length, free up

the address and control busses for multiple cycles, and operate at higher frequencies without needing

interrupts to perform refreshes of data.

       46.     Broadcom has directly infringed, and continues to directly infringe, one or more

claims of the ’134 patent under 35 U.S.C. § 271, either literally and/or under the doctrine of

equivalents, by, among other things, making, using, selling, offering to sell, and/or importing in or

into the United States without authorization products covered by one or more claims of the ’134

patent, including, by way of example and not limitation, products that use non-interruptible burst read

or write operations, such as the BCM5871X and other products in the BCM4706, BCM49408,

BCM55524, BCM56240, BCM58522, BCM58525, BCM58535, BCM58622, BCM58623,

BCM58625, BCM58712, BCM58713, BCM5871X, BCM58800, BCM7241, BCM7242, BCM7251,

BCM7251S, BCM7252, BCM7252S, BCM7260, BCM72604, BCM7366, BCM7421, BCM7422,

BCM7438, BCM7444, BCM7445, BCM7468, BCM88680, LSISAS2208, MegaRAID SAS 9267-8i

RAID Controller, MegaRAID SAS 9270-8i RAID Controller, MegaRAID SAS 9286CV-8e RAID

Controller, MegaRAID SAS 9400 Series controllers, PS410T - QUAD-PORT 10GBASE-T PCle

Ethernet SmartNIC, STINGRAY PS1100R, XLP200 Series, the XLP300 Series, XLS1RD-NAS-IA,

XLS1RD-SWG-IB, XLS4XX, BCM88690, BCM88820, BCM88800, BCM88480, BCM88280,




                                                   16
              Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 17 of 21




Jericho2, Jericho2c, Qumran2u, Qumran2c, Qumran2a, StrataDNX product lines; other

semiconductor devices, integrated circuits, and products that practice JESD79-3F DDR3 SDRAM,

JESD79-4A DDR4 SDRAM, JESD209-3 LPDDR3, JESD209-4 LPDDR4, JESD212 GDDR5,

JESD232 GDDR5X, JESD250 GDDR6 JESD235 HBM, JESD235A HBM1, or JESD235C HBM2

or similar versions of JEDEC DDRx, JEDEC GDDRx, or JEDEC HBMx; and all other semiconductor

devices, integrated circuits, and products with similar infringing technology (collectively, “the

Accused ’134 Products”).

       47.        As one non-limiting example, Broadcom infringes claim 1 of the ’134 patent since

the XLP300 Series semiconductor device contains DDR3 SDRAM memory controllers that operate

in conformance with JEDEC’s DDR3 SDRAM standard. For example, the XLP300 Series contains

a circuit comprising:

                  a.     a memory comprising a plurality of storage elements (e.g., banks of storage

  elements of the XLP300 Series);

                  b.     each configured to read and write data in response to an internal address

  signal (e.g., stored bits of memory bank addressed and defined by internal addresses of the XLP300

  Series);

                  c.     a logic circuit configured to generate a predetermined number of said

  internal address signals (e.g., generating addresses based on bank addresses, row addresses, and

  column addresses of the XLP300 Series) in response to an external address signal (e.g., read or

  write signals of the XLP300 Series), a clock signal (e.g., clock signal of the XLP300 Series), and

  one or more control signals (e.g., control signal of the XLP300 Series);

                  d.     wherein said generation of said predetermined number of internal address

  signals is non-interruptible (e.g., burst reads or writes cannot be terminated or interrupted in the




                                                  17
                   Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 18 of 21




  XLP300 Series).

       48.           Broadcom has known of the ’134 patent and its infringement of that patent since at

least February 6, 2019.

       49.         Broadcom, knowing its products infringe the ’134 patent and with the specific intent

for others to infringe the ’134 patent, has induced infringement of, and continues to induce

infringement of, one or more claims of the ’134 patent under 35 U.S.C. § 271, either literally and/or

under the doctrine of equivalents, by, among other things, actively inducing others, including its

customers, to make, use, sell, offer to sell, and/or import in or into the United States without

authorization the Accused ’134 Products, as well as products containing the same. Broadcom

knowingly and intentionally instructs its customers, OEMs, foundry suppliers, distributors, and/or

other third parties to infringe at least through user manuals, product documentation, design

specifications, layout files, formulas, and other materials, such as those located on Broadcom’s

website at www.broadcom.com. For example, Broadcom provides data sheets, development content,

diagrams, white papers, and software instructing customers on uses of Broadcom’s products that

infringe     the      ’134    patent.       See,    e.g.,   https://www.broadcom.com/support        and

https://www.broadcom.com/products/embedded-and-networking-

processors/communications/xlp300. Additional non-limiting examples include the materials found

on Broadcom’s website at https://docs.broadcom.com/doc/1211168571391.

       50.           Broadcom has contributed to the infringement of, and continues to contribute to the

infringement of, one or more claims of the ’134 patent under 35 U.S.C. § 271, either literally and/or

under the doctrine of equivalents, by, among other things, selling, offering to sell, and/or importing

in or into the United States the Accused ’134 Products, which constitute a material part of the

invention of the ʼ134 patent, knowing the Accused ’134 Products to be especially made or especially




                                                     18
               Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 19 of 21




adapted for use in an infringement of such patent, and not a staple article or commodity of commerce

suitable for substantial noninfringing use. See, e.g., https://www.broadcom.com/products/embedded-

and-networking-processors/communications/xlp300.

       51.       Monterey has sustained and is entitled to recover damages as a result of Broadcom’s

past and continuing infringement.

       52.     Broadcom’s infringement of the ’134 patent has been knowing, deliberate, and willful,

since at least as early as February 6, 2019, the date on which Broadcom was presented with the ʼ134

patent infringement claim chart, knew of the ’134 patent, and knew that its conduct constituted and

resulted in infringement of the ’134 patent. Monterey continued to put Broadcom on notice of the

’134 patent and Broadcom’s infringement thereof, including without limitation through

communications on May 4, 2021 and yet again through this complaint. Broadcom nonetheless has

committed—and continues to commit—acts of direct and indirect infringement despite knowing that

its actions constituted infringement of the valid and enforceable ’134 patent, despite a risk of

infringement that was known or so obvious that it should have been known to Broadcom, and/or even

though Broadcom otherwise knew or should have known that its actions constituted an unjustifiably

high risk of infringement of that valid and enforceable patent. Broadcom’s conduct in light of these

circumstances is egregious. Broadcom’s knowing, deliberate, and willful infringement of the ’134

patent entitles Monterey to increased damages under 35 U.S.C. § 284 and to attorney fees and costs

incurred in prosecuting this action under 35 U.S.C. § 285.

                                      RELIEF REQUESTED

          Wherefore, Monterey respectfully requests that this Court enter judgment against

  Broadcom as follows:

          A.     that Broadcom has infringed each of the Patents-in-Suit;

          B.     that Broadcom’s infringement of each Patent-in-Suit is and has been willful;


                                                  19
     Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 20 of 21




C.     that Monterey be awarded damages adequate to compensate it for the patent

       infringement that has occurred, together with pre-judgment interest, post-judgment

       interest, and costs;

D.     that Monterey be awarded an accounting and additional damages for any infringing

       sales not presented at trial;

E.     that Monterey be awarded all other damages permitted by 35 U.S.C. § 284,

       including without limitation increased damages up to three times the amount of

       compensatory damages found;

F.     that this is an exceptional case and that Monterey be awarded its costs and

       reasonable attorneys’ fees incurred in this action as provided by 35 U.S.C. § 285;

G.     that Broadcom as well as its officers, directors, agents, employees, representatives,

       attorneys, and all others acting in privity or in concert with it, its subsidiaries,

       divisions, successors and assigns be permanently enjoined from further

       infringement of each of the Patents-in-Suit;

H.     that, in the event a permanent injunction preventing further infringement of each of

       the Patents-in-Suit is not granted, Monterey be awarded a compulsory ongoing

       licensing fee for any such further infringement; and

I.     such other relief as this Court deems just and proper.

                         DEMAND FOR JURY TRIAL

Monterey hereby demands trial by jury on all claims and issues so triable.




                                        20
         Case 6:21-cv-00541 Document 1 Filed 05/28/21 Page 21 of 21




Dated: May 28, 2021                           By: /s/ Charles Everingham IV
                                              Charles Everingham IV
                                              Texas Bar No. 00787447
OF COUNSEL:                                   Email: ce@wsfirm.com
                                              Claire Abernathy Henry
Jonas McDavit (phv motion forthcoming)        Texas Bar No. 24053063
NY Bar No. 4481099                            Email: claire@wsfirm.com
DESMARAIS LLP                                 Andrea L. Fair
230 Park Avenue                               Texas Bar No. 24078488
New York, NY 10169                            Email: andrea@wsfirm.com
Tel: (212) 351-3400                           WARD, SMITH & HILL, PLLC
                                              1507 Bill Owens Parkway
                                              Longview, Texas 75604
                                              (903) 757-6400 (telephone)
                                              (903) 757-2323 (facsimile)

                                              Attorneys for Plaintiff Monterey Research, LLC




                                         21
